Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Preliminary amendment filed 3/10/20 is acknowledged. Claims 1-18, 21, 24, 26, 27, 19 & 30 are present and under consideration.
2.					Priority
Receipt is acknowledged of papers (foreign priority to 17193514.1, filed 09/27/2017 and foreign priority to 18180386.7, filed 06/28/2018) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
3. 					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-18, 21, 24, 26, 27, 19 & 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/005640 Al (priority 3rd July 2015).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	WO 2017/005640 Al teaches a lipase sequence and variants thereof and variants substitution with more negatively charged amino acids (see claim 5, for example). The prior art sequence is 100% identical to Applicants’ SEQ ID NO: 2, and teaches all the claims limitations. 

RESULT 68
BDN15306
ID   BDN15306 standard; protein; 269 AA.
XX
AC   BDN15306;
XX
DT   09-MAR-2017  (first entry)
XX
DE   Lipase protein SEQ ID NO: 12.
XX
KW   Lipase protein; cosmetics; expression; protein production; surfactant.
XX
OS   Unidentified.
XX
CC PN   WO2017005640-A1.
XX

XX
CC PF   01-JUL-2016; 2016WO-EP065548.
XX
PR   03-JUL-2015; 2015EP-00175251.
XX
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Malten M,  Poulsen TA,  Mikkelsen LM,  Klitgaard DMK,  Nielsen VS;
CC PI   Larson K;
XX
DR   WPI; 2017-03173U/11.
XX
CC PT   Composition useful for cleaning a surface, in laundry applications, 
CC PT   dishwashing applications, and cosmetic application including cleaning of 
CC PT   dentures, teeth, hair and skin, comprises source of sulfite, and lipase 
CC PT   variant of a parent lipase.
XX
CC PS   Claim 6; SEQ ID NO 12; 128pp; English.
XX
CC   The invention relates to a novel composition useful for cleaning. The 
CC   invention claims: 1) a lipase variant of the parent lipase; 2) a 
CC   polynucleotide encoding the variant; 3) a nucleic acid construct 
CC   comprising the polynucleotide; 4) an expression vector comprising the 
CC   polynucleotide; 5) a host cell comprising the polynucleotide; 6) a method
CC   for producing a lipase variant; and 7) a method for obtaining the 
CC   variant. The composition is useful for cleaning a surface, in laundry 
CC   applications, dishwashing applications, as well as cosmetic applications 
CC   such as dentures, teeth, hair and skin. The composition utilizes a lipase
CC   variant which exhibits improved stability in the presence of a source 
CC   sulfite as compared to the parent lipase, as well as improved stability 
CC   under storage conditions and improved thermostability as compared to the 
CC   parent lipase. The present sequence represents a lipase protein used in 
CC   the composition for cleaning.
XX
SQ   Sequence 269 AA;

  Query Match             100.0%;  Score 1444;  DB 24;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60

Qy         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120

Qy        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240

Qy        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269
              |||||||||||||||||||||||||||||
Db        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269

Claims 1-4 of the WO 2017/005640 Al teaches the following. 
1. A composition comprising: (a) a source of sulfite; and (b) a lipase variant of a parent lipase, wherein said variant has improved stability in the presence of a source sulfite as compared to the parent lipase. 2. The composition according to claim 1 wherein the source of sulfite is selected from: sulfites, such as sodium sulfite, potassium sulfite; calcium sulfite; bisulfite such as potassium bisulfite sodium bisulfite, calcium bisulfite; metabisulfite such as potassium metabisulfite, sodium metabisulfite, calcium metabisulfite; or any combination thereof. 3. The composition according to any one of claims 1-2 wherein the amount of sulfite (as S032') or metabisulfite (as S2052') is from 0.1wt% to 3wt%; from 0.2wt% to 2wt%; from 0.5wt% to 2wt%. 4. The composition according to any one of claims 1-3 wherein the lipase variant of a parent lipase has lipase activity, has at least 60% but less than 100% sequence identity to the parent lipase, and comprises one or more (e.g. several) substitutions at positions corresponding to residues 264, 91, 210, 87, 108, 259, 23, 189, 1, 162, 251, 40, 267, 15, 38, 96, 135, 196, 223, 269, 69, 93, 97, 92, 4, 125, 133, 139, 27, 170, 216, 254, 85, 154, 2, 24, 30, 33, 37, 43, 47, 51, 54, 56, 57, 64, 86, 95, 98, 99, 101, 102, 110, 111, 122, 127, 134, 137, 156, 160, 165, 176, 179, 184, 198, 211, 220, 224, 227, 230, 243, 250, 252, 255, and 256 of the parent lipase. 5. The composition according to claim 4, wherein the substitutions are selected from: L264W, G91 A, E210V, G91T, G91Y, L264P, G91V, G91F, E87V, R108K, L259F, G23S, T189D, E1H, N162G, E87T, N251G, Q15H, G23H, G23R, G23M, K24A, K24V, K24R, K24T, N26S, D27Q, A28S, A30S, A30L, A30Y, A30V, A30T, N33K, N33D, N33T, N33Y, T37R, A38G, A40N, E43L, A47V, F51V, F51M, F51H, S54T, E56Q, E56K, D57G, T64S, L69T, L69R, L69M, L69H, L69S, I86L, E87Q, E87K, G91S, F95W, E96D, E96V, K98E, K98I, K98G, K98V, K98A, N101P, N101D, N101F, R108F, R108Q, R108A, R108M, D122N, R125M, K127N, E134H, E134Q, E134L, H135Q, D137Y, D137N, V140L, F142V, V154F, G156W, K163P, D165N, V176L, A180D, H198S, L206W, E210K, F211W, F211L, S224F, S224P, L227G, L227D, V230R, R231T, R233C, A243S, P250V, I252W, I252T, I255T, L264E, L264F and T267I.
A few of the substitution are high-lighted and the proposed combination is deduced from the language –“comprises one or more (e.g. several) substitutions at positions corresponding to residues”. The invention relates to a novel composition useful for cleaning. The invention claims: 1) a lipase variant of the parent lipase; 2) a   polynucleotide encoding the variant; 3) a nucleic acid construct comprising the polynucleotide; 4) an expression vector comprising the polynucleotide; 5) a host cell comprising the polynucleotide; 6) a method for producing a lipase variant; and 7) a method for obtaining the variant. The composition is useful for cleaning a surface, in laundry applications, dishwashing applications, as well as cosmetic applications such as dentures, teeth, hair and skin. The composition utilizes a lipase variant which exhibits improved stability in the presence of a source sulfite as compared to the parent lipase, as 
6.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant claim 1 (for example) is drawn to a variant of a parent lipase which variant has lipase activity, has at least 60%, but less than 100% sequence identity with SEQ ID NO: 2 and comprises one or more substitutions at positions corresponding to G23S, D27N, A40I, F51I,L, E56R, D57N, V60E,K, K98I, N101D, R118F, G163S, Y220F, T231R, N233R, T244E, and P256T. 
Patented claims 1-5 & 8-19 are drawn to –
A variant of the parent fungal lipolytic enzyme having the amino acid sequence of SEQ ID NO: 1, wherein the variant has an amino acid sequence having at least 90% homology with SEQ ID NO: 1 and comprises one or more of the following substitutions: P29S, T32S, F51I/L, R84C, I90L, G91N/S/W, L93F, F95I, N101D, R118M, H135Y, N162R, V187I, T226N, L227F/P/G/V, or V228C. 
 
2. The variant of claim 1, which has at least 95% homology with SEQ ID NO: 1. 
 
3. The variant of claim 1, which comprises one, two, three, four, five, six, seven or eight of said substitutions. 
 
4. The variant of claim 1, which has 10 or less amino acid substitutions compared to SEQ ID NO: 1. 
 
5. The variant of claim 1, wherein the variant further comprises one or more of the following substitutions: D27N/R/S, I76V, I90V, G91A/T, N94K/R/S, D96G/N, D111A/G, A131V, D137N, F211Y, S216P, S224I/Y, G225P, V228I, I238V, or P256T. 
 
8. The variant of claim 1, wherein the variant is more thermostable than the parent lipolytic enzyme. 
 

 
10. The variant of claim 1, wherein the variant has a denaturation temperature which is at least 5.degree. C. higher than the parent lipolytic enzyme. 
 
11. A detergent composition comprising a variant of claim 1 and a surfactant. 
 
12. A process for controlling pitch troubles in a process for the production of mechanical pulp or a paper-making process using mechanical pulp, which comprises adding a variant of claim 1 to the pulp and incubating. 
 
13. A process for removing a hydrophobic ester from a fabric, comprising treating the fabric with an amount of a variant of claim 1 effective for removing the hydrophobic ester. 
 
14. A process for preparing a baked product, comprising a) treating the dough with a variant of claim 1; and b) baking the dough. 
 
15. A process for hydrolyzing or synthesizing an ester, comprising reacting the ester with water, or reacting an acid with an alcohol, or reacting the ester with an acid, an alcohol or a second ester in the presence of a variant of claim 1. 
 
16. A DNA sequence encoding the variant of claim 1. 
 
17. A vector comprising the DNA sequence of claim 16. 
 
18. A transformed host cell harboring the DNA sequence of claim 16. 
 
19. A method of producing a lipase variant, comprising a) cultivating the cell of claim 18 so as to express the variant, and b) recovering the variant. 



7.	IDS filed 3/10/20 is acknowledged. A signed copy is provided with this Office Action.
8.	No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940